USCA4 Appeal: 21-4114      Doc: 21         Filed: 08/03/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4114


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        HAROLD BROOME, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:19-cr-00384-MOC-DSC-1)


        Submitted: July 28, 2022                                          Decided: August 3, 2022


        Before MOTZ and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Sandra Barrett, Hendersonville, North Carolina, for Appellant. Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4114       Doc: 21         Filed: 08/03/2022      Pg: 2 of 4




        PER CURIAM:

               Harold Broome, Jr., appeals the 180-month sentence imposed following his guilty

        plea to conspiracy to distribute and possess with intent to distribute cocaine, in violation of

        21 U.S.C. §§ 841(a)(1), 846. On appeal, Broome’s counsel has filed a brief pursuant to

        Anders v. California, 386 U.S. 738 (1967), asserting that there are no meritorious grounds

        for appeal but questioning whether Broome’s guilty plea was valid and whether Broome’s

        sentence is reasonable. Broome was notified of his right to file a pro se supplemental brief

        but has not done so. We affirm.

               Because Broome did not move in the district court to withdraw his guilty plea, we

        review the acceptance of his plea for plain error. United States v. Williams, 811 F.3d 621,

        622 (4th Cir. 2016). To establish plain error, Broome must demonstrate that “(1) an error

        was made; (2) the error is plain; (3) the error affects substantial rights; and (4) the error

        seriously affects the fairness, integrity, or public reputation of judicial proceedings.”

        United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (internal quotation marks

        omitted). In the guilty plea context, a defendant meets his burden to establish that a plain

        error affected his substantial rights by showing a reasonable probability that he would not

        have pled guilty but for the district court’s Fed. R. Crim. P. 11 omissions. United States v.

        Sanya, 774 F.3d 812, 815-16 (4th Cir. 2014). We conclude that the magistrate judge

        substantially complied with Rule 11 and that Broome’s guilty plea is valid.

               “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

        abuse-of-discretion standard.” United States v. Nance, 957 F.3d 204, 212 (4th Cir. 2020).

        We must first “evaluate procedural reasonableness, determining whether the district court

                                                      2
USCA4 Appeal: 21-4114      Doc: 21         Filed: 08/03/2022      Pg: 3 of 4




        committed any procedural error, such as improperly calculating the [Sentencing]

        Guidelines range, failing to consider the § 3553(a) factors, or failing to adequately explain

        the chosen sentence.” Id. (citing Gall v. United States, 552 U.S. 38, 51 (2007)). If “the

        district court has not committed procedural error,” we then “assess the substantive

        reasonableness of the sentence.” Id. Substantive reasonableness review “takes into

        account the totality of the circumstances to determine whether the sentencing court abused

        its discretion in concluding that the sentence it chose satisfied the standards set forth in

        § 3553(a).” Id. (internal quotation marks omitted). “Any sentence that is within . . . a

        properly calculated Guidelines range is presumptively [substantively] reasonable. Such a

        presumption can only be rebutted by showing that the sentence is unreasonable when

        measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d

        295, 306 (4th Cir. 2014) (internal citation omitted).

               Having reviewed the record, we discern no procedural error. Furthermore, because

        the Government filed an information under 21 U.S.C. § 851, Broome’s custodial sentence

        of 180 months and supervised release term of 10 years are both the mandatory minimum

        required by 21 U.S.C. § 841(b)(1)(A). Broome has not rebutted the presumption of

        reasonableness afforded to his within-Guidelines sentence.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Broome, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Broome requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

                                                     3
USCA4 Appeal: 21-4114      Doc: 21         Filed: 08/03/2022     Pg: 4 of 4




        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Broome. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    4